1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     PATRICK DUNN,                                     Case No. 3:19-cv-00702-MMD-WGC

7                                   Petitioner,                        ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                              Respondents.

11

12          Petitioner Patrick Dunn filed a notice of appearance by the Federal Public Defender

13   (ECF No. 9) in this habeas corpus matter under 28 U.S.C. § 2254.

14          It therefore is ordered that the Federal Public Defender is appointed as counsel for

15   Petitioner pursuant to 18 U.S.C. § 3006A(a)(2)(B). Counsel will represent Petitioner in all

16   federal proceedings related to this matter, including any appeals or certiorari proceedings,

17   unless allowed to withdraw.

18          It further is ordered that Petitioner will have until, up to and including, 90 days from

19   entry of this order within which to file an amended petition and/or seek other appropriate

20   relief. Neither the foregoing deadline nor any extension thereof signifies or will signify any

21   implied finding as to the expiration of the federal limitation period and/or of a basis for

22   tolling during the time period established. Petitioner always remains responsible for

23   calculating the running of the federal limitation period and timely asserting claims, without

24   regard to any deadlines established or extensions granted herein. That is, by setting a

25   deadline to amend the petition and/or by granting any extension thereof, the Court makes

26   no finding or representation that the petition, any amendments thereto, and/or any claims

27   contained therein are not subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d

28   1225, 1235 (9th Cir. 2013).
1           It further is ordered that Respondents must file a response to the amended petition,

2    including potentially by motion to dismiss, within 60 days of service of an amended petition

3    and that Petitioner may file a reply within 30 days of service of an answer. The response

4    and reply time to any motion filed by either party, including a motion filed in lieu of a

5    pleading, will be governed instead by Local Rule LR 7-2(b).

6           It further is ordered that any procedural defenses raised by Respondents to the

7    counseled amended petition must be raised together in a single consolidated motion to

8    dismiss. In other words, the Court does not wish to address any procedural defenses

9    raised herein either in serial fashion in multiple successive motions to dismiss or

10   embedded in the answer. Procedural defenses omitted from such motion to dismiss will

11   be subject to potential waiver. Respondents must not file a response in this case that

12   consolidates their procedural defenses, if any, with their response on the merits, except

13   pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

14   Respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they must

15   do so within the single motion to dismiss not in the answer; and (b) they must specifically

16   direct their argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett

17   v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses,

18   including exhaustion, will be included with the merits in an answer. All procedural

19   defenses, including exhaustion, instead must be raised by motion to dismiss.

20          It further is ordered that, in any answer filed on the merits, Respondents must

21   specifically cite to and address the applicable state court written decision and state court

22   record materials, if any, regarding each claim within the response as to that claim.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                  2
1           It further is ordered that, notwithstanding Local Rule LR IC 2-2(g), paper copies of

2    any electronically filed exhibits need not be provided to chambers or to the staff attorney,

3    unless later directed by the Court.

4           DATED THIS 11th day of February 2020.

5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
